TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00386-CR



                                  Jacob Mediano, Appellant

                                                v.

                                 The State of Texas, Appellee




             FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
   NO. D-14-1052-SB-W-1, THE HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury convicted Jacob Mediano of aggravated sexual assault of a child, the

district court assessed punishment at fifty years’ imprisonment, and this Court affirmed his

conviction. See Mediano v. State, No. 03-16-00211-CR, 2017 Tex. App. LEXIS 6548, at *7

(Tex. App.—Austin July 18, 2017, pet. ref’d) (mem. op., not designated for publication).

Mediano subsequently filed a postconviction application for writ of habeas corpus. See Tex.

Code Crim. Proc. art. 11.07.     The district court entered findings of fact and an order on

May 3, 2019 recommending denial of the application and forwarded a copy to the Texas Court of

Criminal Appeals. Mediano then filed a notice of appeal in this Court contending that the district

court judge was “subject to recusal” and challenging the district court’s findings of fact and

order.
               However, this court has no jurisdiction over postconviction writs of habeas corpus

in felony cases. See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Ex parte Alexander, 685 S.W.2d 57, 60

(Tex. Crim. App. 1985); Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex. App.—Texarkana

2005, orig. proceeding); see also Tex. Code Crim. Proc. art. 11.07, § 3 (requiring postconviction

applications for writs of habeas corpus in felony cases in which death penalty was not assessed to

be filed in court of original conviction and made returnable to court of criminal appeals).

The Texas Court of Criminal Appeals has exclusive jurisdiction to review the merits of a

postconviction application for habeas relief under article 11.07. See Tex. Code Crim. Proc. art.

11.07, § 5; see also In re Fierro, No. 03-12-00018-CV, 2012 Tex. App. LEXIS 1110, at *2-3

(Tex. App.—Austin Feb. 9, 2012, orig. proceeding) (noting that complaints concerning trial

court’s recusal in connection with 11.07 postconviction habeas proceeding should be addressed

to Court of Criminal Appeals).

               Accordingly, we dismiss this appeal for want of jurisdiction.



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: August 30, 2019

Do Not Publish




                                                2